Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2. 	This communication is responsive to the after final amendment filed on 11/4/21. Claims 1, 6, 10, and 14 have been amended, and claim 7 has been canceled. Claims 1-2, 4-6, and 8-17 are allowed.

					Allowable Subject Matter
3.          The following is an examiner’s statement of reasons for allowance for claim 1:  
	The closest prior art Zhan (US PG Pub: 2010/0324720) appears to teach a method, performed in a control system, wherein the control system includes a programmable logic control section configured to control operation of a machine; and a numerical control section configured to control relative motion between a tool of said machine and a work piece.
	Kiyoshi (JPH06335841A) appears to teach wherein the method comprises: evaluating an input signal, received by the programmable logic control section, in relation to a first condition, interruption of machine based on the load value.
	Yasugi (US PG Pub: 2003/0163286) teaches second condition is different from the first condition.
	None of the prior art on record taken either alone or in obvious combination disclose
in general the categorization or evaluation of input signals (includes the information about a state of the tool or about state of a subtractive process) received by the PLC based on the three different conditions and providing said information to the numerical control section as input to a current 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for allowances”.
4. 	Claims 2, 4-6, 8-13, and 16-17 are allowed due to their direct/indirect dependency on claim 1.
5.	Independent claim 14 recites similar allowable limitation as claim 1. Hence claim 14, and its dependent claim 15 is also allowed.

Conclusion                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116